Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best 844,494.    Best discloses, Fig. 2 and 3 for example, a form bracket for supporting a concrete panel form at a casting slab, the form bracket comprising:
a first member ‘c’ having a first planar surface configured to engage one of a casting slab or a concrete panel form;
a second member ‘b’ coupled with the first member and having a second planar surface that meets the first planar surface at a comer, the second planar surface configured to engage the other of the casting slab or the concrete panel form;
a pair of support walls, (either side of ‘a’), integrally extending between the first member and the second member to support the first planar surface at a fixed angle relative the second planar surface;

wherein the pair of support walls each comprise a planar structure having a plurality of stiffening ridges ‘e’ extending between the first planar member and the second planar member, (i.e., the ridges ‘e’ extend and are between the first planar member and the second planar member).
Best does not specifically illustrate the second member ‘b’ as planar. However, Best teaches application of the bracket as with any environment that requires support or bracing other than that having an arcuate surface, (lines 61-70). Therefore, to have formed the Best bracket with the second member ‘b’ as planar thus, affording application to for example, a structure having a surface at a right angle to the substrate, would have been obvious to one having ordinary skill in the art as taught by Best. Further, it has been established that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  See KSR, 550 U.S. at 421.
12. A proximal end of the first member is integrally coupled with a proximal end of the second member at the corner.
13. The pair of support walls extend along the first and second members from the comer to the distal ends, and wherein the pair of support walls are spaced apart to define a void configured to matably receive a second form bracket with a substantially identical shape to the form bracket in a stacked arrangement, (e.g., Figs. 2 and 3).

18. An angled brace wall, (wall section connecting the pair of support walls, i.e., top of ‘a’), extends along and interconnects upper edges of the pair of support walls, the void between the pair of support walls opening forward from the angled brace wall through the slot.
19. The pair of support walls are angled toward each other as they extend rearward from the inner lateral edges, (e.g., Figs. 2 and 3).

Allowable Subject Matter
Claims 1-10, 20 and 21 are allowed.

Response to Arguments
Applicant's arguments filed September 02, 2021 with respect to Best have been fully considered but they are not persuasive. Best does disclose “wherein the pair of support walls each comprise a planar structure having a plurality of stiffening ridges ‘e’ extending between the first planar member and the second planar member” as recited within lines 14-15 of claim 11, (i.e., the ridges ‘e’ extend and are between the first planar member and the second planar member).
As to Applicant’s argument that, Best does not disclose or suggest any modifications to flange ‘b’ that is specifically arcuate to attach to a tubular boiler, best does suggest use of the bracket with other than an arcuate boiler as within lines 61-70. See KSR, 550 U.S. at 421.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   








MS
November 26, 2021.